Citation Nr: 1202642	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-37 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia, to include as secondary to chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for spastic dysphonia, to include as secondary to COPD.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to August 1956.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2009, the Board remanded this case for further evidentiary development.  Again, in October 2010, the Board remanded this case for additional evidentiary development.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hiatal hernia and spastic dysphonia, either directly related to his military service or secondary to his service-connected COPD.  The Veteran reports exposure to toxins in jet fuel as part of his military occupation, which may have caused or contributed to the onset of hiatal hernia and spastic dysphonia.

Initially, the Board notes that the Veteran's service treatment records are unavailable.  See December 2003 letter (National Personnel Records Center).  However, post service medical records reflect, briefly, as follows.  In August 1997, Dr. D.M. opined that the Veteran's hoarseness was most likely due to gastroesophageal reflux associated laryngitis.  In September 1997, Dr. D.N.S. reported that the Veteran's spastic dysphonia was of unknown etiology and that it was complicated by his COPD and gastroesophageal reflux disease (GERD).  A January 1999 treatment note reflects that recent EGD (esophagogastroduodenoscopy) showed a large sliding hiatal hernia and mild gastritis.  It was noted that the Veteran continued to have spastic dysphonia, and was very sensitive to cigarette smoke now.  A January 1999 treatment note shows that the Veteran's spastic dysphonia was made worse in anxiety producing situations.  VA outpatient treatment records show treatment for COPD and spastic dysphonia dating back to September 2000.  In May 2001, it was reported that the Veteran had been hoarse much of his life and, intermittently, this was punctuated by periods of almost aphonia, particularly when he was in stressful situations.  In March 2005, an impression was given of upper GI (gastrointestinal) endoscopy remarkable for a small hiatal hernia and relatively atrophic appearing gastric mucosa.

In September 2005, a VA examiner noted that the etiology of most sliding hiatal hernias was speculative, but there were instances in which trauma, congenital malformation, and iatrogenic factors could be clearly implicated.  The incidence of type I hiatal hernia was also unclear.  The examiner noted that, in all probability, most small hiatal hernias were asymptomatic and even with larger type I hernias, the main clinical implication was the propensity to develop GERD.  It was noted that the likelihood of symptomatic GERD increases with the size of the hiatal hernia.  The examiner stated that without further history from the Veteran along with documentation from his claims file it was difficult to determine if the hiatal hernia was related to active duty.

Report of VA examination dated May 2009 reflects GERD, sliding type, without known cause, along with dysphonia.

In October 2010, the Board remanded the claims for a medical opinion as to the nature and etiology of the Veteran's hiatal hernia and dysphonia, to include whether the conditions are related to service or secondary to the Veteran's service-connected COPD.

A December 2010 VA medical opinion reflects that hiatal hernia and dysphonia are not attributable to service, and not secondary to the Veteran's service-connected COPD.  

With regard to the negative medical opinion on the etiology of hiatal hernia, the examiner's rational was that:
* Service treatment records disclosed "no evidence of any reasonable cause for hiatal hernia."
* The Veteran provided no evidence of any reasonable cause for hiatal hernia
* There is no "rational basis" for the contention that COPD caused hiatal hernia in the medical literature. 

With regard to the negative medical opinion on the etiology of dysphonia, the examiner's rational was that "there is no spastic dysphonia."

On review, the Board finds that the December 2010 VA medical opinion is inadequate.  The medical opinion does not include a discussion of the nature and etiology of the conditions-hiatal hernia or spastic dysphonia-as required by the Board's October 2010 remand.  A medical opinion on dysphonia is essentially not rendered because the physician determined that there was no spastic dysphonic.  However, given the numerous medical references and diagnoses of record for spastic dysphonia, the physician should have explained why he believed that this condition was not actually present.  As to hiatal hernia, the Board observes that he referenced service treatment records as a basis for his opinion; however, in this case, the Veteran's service treatment records are missing, so this is not an available source on which to predicate a medical opinion.  Furthermore, the examiner does not indicate the sort of evidence he was looking for, only that it was not found; and he does not cite any particular medical literature, but rather he generically references "medical literature" without any discussion of the relevant information contained therein-or missing therefrom-that influenced his opinion.

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinion is bereft of any analysis, consists of conclusory statements, relied on non-existent evidence (service treatment records), and the examiner does not reference any evidence in the record or literature to support the medical opinion.

Therefore, remand is again required.  It is noted that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The December 2010 VA medical opinion should be returned to the examiner for an addendum that states a complete rationale for the opinion that (a) the Veteran does not have spastic dysphonia, and (b) hiatal hernia (or any other shown gastro-esophageal disorder) is not related to service, or secondary to the Veteran's service-connected COPD.  As to whether the Veteran's hiatal hernia is secondary to his the service-connected COPD, the physician should indicate whether there is a 50 percent or better probability that the Veteran's service-connected COPD caused or permanently worsened his hiatal hernia (or any other shown gastro-esophageal disorder).

The claims file must be provided to the physician.  The medical opinion must be supported by a complete medical rationale-that is, the physician should explain why he reached the conclusions rendered with a discussion of the relevant factors, which may include his knowledge and expertise, medical literature, the Veteran's medical history, post service treatment records, examination findings, etc.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folders should be forwarded to another VA physician who should provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinions.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the AMC/RO should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished an SSOC and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


